Title: Abigail Adams to John Adams, 19 June 1795
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            N york June 19 1795
          
          I received yesterday yours of th 14 & 17 I am happy to learn that you are well, and hope the Senate will not be obliged to sit longer than tomorrow. I saw mr Jay last Evening. by the manner of his Speaking I thought he did not expect they would get up so soon. the Antis know not how to contain themselves, at the Secrecy of the Senate. they wish to be clamouring the whole time, and stand with their mouths open ready to sit up the Halloo. we see by the report of Merlin in the Name of the committe of publick Safety, this day publishd in the Gazzet, the declaration of the Essential principals of

social order, as they are called, every article of which, is to guard against the domination of self created Societies, and incendary publications.
          I rejoice with you in the late receipt of intelligence from our dear Sons— Mrs smith has letters to the 16 of April & Charles to the 9th. I would hope you may have some too. I presume the Secreatary of state has dispatches. they give a pleasing account of their Health & of their personal Safety and tranquility. the letters are excellent as usual. you will So soon see them that it is needless to make any extracts from them—
          I am glad you wrote me about the Medallion. I did not chuse to ask you. I knew the Subject gave you pain. I think however that you had better see Mead, & shew him the Letter to bar any future Demand. General Gates desires his respects to you & says you must go out to Rose Hill & go over his Farm one day before you return home. I presume you will only stop here one day. present my kind regards to mrs Washington. I should be happy to see her. John is better I think as Mrs Washington did that it was a Worm Ague— adieu in hopes of seeing you the beginning of the week. I am as ever yours &c
          
            A Adams—
          
        